
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10


CORPORATE CONSULTING SERVICES AGREEMENT


        This Corporate Consulting Services Agreement (this "Agreement") is
entered into and effective as of the 1st day of April, 2004 (the "Effective
Date"), by and between International Rectifier Corporation, a company organized
under the laws of the State of Delaware, U.S.A. ("IR") and Nihon Inter
Electronics Corporation, a company organized under the laws of Japan ("NIEC").

        Whereas, Mr. Michael McGee ("Mr. McGee") presently is the Executive Vice
President and Chief Financial Officer of IR; and

        Whereas, NIEC desires to utilize the services of Mr. McGee to serve as
Chairman of the Board of Directors and as a director of NIEC; and

        Whereas, IR is willing to permit Mr. McGee to provide such services to
NIEC on the terms and conditions set forth herein.

        Accordingly, the Parties agree as follows:

1.    Services

        1.1   IR and NIEC agree that, during the term of this Agreement, IR
shall authorize Mr. McGee to provide the following services to NIEC (the
"Services): to serve as the Chairman of the Board of Directors and a director of
NIEC. In such capacity, it is expected that Mr. McGee will coordinate and
participate in NIEC Board of Directors meetings, NIEC management committee
meetings and other business meetings; and that he will provide business advice
to NIEC in connection with its corporate activities, including regarding
strategic business plans, financial strategy investments, financial analysis,
external communications and customer relations.

        1.2   In order to assist Mr. McGee in providing the Services, IR shall
provide him with a qualified interpreter, and NIEC shall reimburse IR for the
cost of such interpreter.

2.    Compensation

        2.1   In payment for the Services, NIEC shall pay to Mr. McGee each
month the fee set forth on Schedule A, attached hereto and made a part hereof
(the "Service Fee"). In addition to the Service Fee, NIEC shall pay to Mr. McGee
each month the expense reimbursement fee set forth on Schedule A (the "Expense
Reimbursement") to reimburse Mr. McGee for travel and living expenses incurred
in connection with the rendering of the Services. Schedule A may be amended from
time to time by agreement of the Parties.

        2.2   NIEC shall make payment of the Service Fee and Expense
Reimbursement within fifteen (15) days of the end of each month during the term
of this Agreement. Such payments shall be made by wire transfer to an account in
a Japanese bank which Mr. McGee shall designate in writing to NIEC. NIEC shall
provide written confirmation of such payments to IR on an annual basis or as
requested by IR.

        2.3   Any taxes attributable to the Service Fee, Expense Reimbursement
or any other payment made to Mr. McGee under this Agreement shall be paid by
Mr. McGee.

3.    Confidential Information

        3.1   In performing the Services, Mr. McGee shall not disclose any
confidential information of IR to NIEC. In the event any confidential
information of IR is disclosed to NIEC, NIEC shall make no use of such
confidential information and immediately shall return all such confidential
information to IR, including all copies thereof and all documents containing any
confidential information.

1

--------------------------------------------------------------------------------




        3.2   Mr. McGee shall keep in confidence and shall not disclose or use
in any manner except in his performance of the Services any confidential
information of NIEC disclosed to him hereunder and identified as confidential
information of NIEC. Upon the request of NIEC or upon the termination of this
Agreement, Mr. McGee shall return all such confidential information, including
all copies thereof and all documents containing any confidential information.

        3.3   The foregoing obligations of confidential treatment shall not
apply to any confidential information which:

        3.3.1   Becomes publicly known through no fault of the receiving Party;
or

        3.3.2   Was known by the receiving Party prior to disclosure or is
independently developed by the receiving Party; or

        3.3.3   Is approved for release by written authorization of the
disclosing Party; or

        3.3.4   Is disclosed pursuant to a requirement of law.

4.    Relationship of the Parties

        4.1   Nothing in this Agreement shall be construed as an assumption by
IR of any obligation, financial or otherwise, of NIEC.

5.    Compliance

        5.1   In its performance of its duties and obligations under this
Agreement, each Party shall comply with all applicable laws. The Parties shall
cooperate fully in obtaining and maintaining all government authorizations that
may be required for the performance of the Services.

6.    Term and Termination

        6.1   The initial term of this Agreement shall be for a period of one
(1) year from the Effective Date hereof. Thereafter, this Agreement shall be
automatically renewed for successive one (1) year terms, each commencing on the
expiration of the previous term, unless terminated earlier as provided herein,
provided however, that no such renewal shall be effective unless, prior to the
commencement of such renewal term, such renewal is approved by the Compensation
Committee of the Board of Directors of IR.

        6.2   Either Party may terminate this Agreement at will, with or without
cause, upon not less than thirty (30) days' notice in writing to the other
Party.

        6.3   Either Party may terminate this Agreement upon one (1) day's
notice in writing to the other in the event that either Party determines, in its
sole judgment, that Mr. McGee's provision of the Services may create a conflict
of interest with his duties and responsibilities to IR.

7.    Limitation of Liability and Indemnification

        7.1   THE PARTIES AGREE THAT, WITH REGARD TO ANY AND ALL CAUSES OF
ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE LIABILITY OF A PARTY
SHALL BE LIMITED TO ACTUAL DAMAGES. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT
OF OR RELATING TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO LOST PROFITS,
LOST REVENUES OR LOSS OF PROSPECTIVE BUSINESS OPPORTUNITY.

        7.2   In no event, whether as a result of breach of contract, indemnity,
warranty, tort (including negligence), strict liability, or otherwise, shall
either Party's liability to the other Party for any loss or damage arising out
of, or resulting from, this Agreement or the furnishing of Services hereunder,
exceed the total of one year's Service Fees and Expense Reimbursement.

2

--------------------------------------------------------------------------------




        7.3   Neither Party shall be liable to the other, by reason of the
termination or expiration of this Agreement, for compensation, reimbursement or
damages on account of expenditures, investments or commitments in connection
with the business or good will of either Party, or otherwise.

8.    Notices

        8.1   All notices, requests and other communications hereunder shall be
in writing, in the English language, and shall be delivered in person, by
facsimile, commercial delivery service, or first class mail, postage prepaid,
and addressed as follows:

         if to IR, to

International Rectifier Corporation
233 Kansas Street
El Segundo, California 90245
Attention: Vice President and General Counsel
Telephone: 310-726-8480
Facsimile: 310-726-8484

         if to NIEC, to:

Nihon Inter Electronics Corporation
1204 Soya, Hadano-Shi
Kanagawa-Ken, Japan 275-8511
Attention: President
Telephone: 011 81 463 84 8013
Facsimile: 011 81 463 81 2709

        All such notices shall be effective when received. Either Party may
change its address by giving notice in like manner to the other Party.

9.    Governing Law and Dispute Resolution

        9.1   Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of California, without regard to its
conflicts of law rules.

        9.2   Arbitration. If any dispute arising out of or relating to this
Agreement cannot be resolved between the Parties within sixty (60) days of the
date either Party gives the other notice of a dispute, then the dispute shall be
settled by arbitration by a single arbitrator in accordance with the Rules of
Conciliation and Arbitration of the International Chamber of Commerce. The
arbitration shall take place in Honolulu, Hawaii and shall be conducted in the
English language. The Parties shall be entitled to call witnesses, cross-examine
the opposing Party's witnesses, and submit legal memoranda to the arbitrator. In
rendering his award, the arbitrator shall be bound by the provisions of this
Agreement and by Governing Law.

        9.3   Award/Court Proceedings. The award of such arbitration shall be
final and binding on the Parties and shall not be subject to appeal to any
court, and may be submitted to any court of competent jurisdiction for
enforcement thereof. Notwithstanding the foregoing provisions of this Article,
either Party may seek interim measures, including without limitation, injunctive
relief, from any court of competent jurisdiction.

        10.   Miscellaneous

        10.1 Any provision of this Agreement may be amended or waived only if
such amendment or waiver is in writing and signed by both Parties.

3

--------------------------------------------------------------------------------




        10.2 The provisions of this Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and assigns;
provided that neither Party may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the written consent of
the other Party.

        10.3 The Parties have negotiated this Agreement in the English language,
which shall be the governing language of this Agreement.

        10.4 This Agreement constitutes the entire agreement among the Parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations between the Parties with respect to the subject
matter of this Agreement. No representation, inducement, promise, understanding,
condition or warranty not set forth herein has been made or relied upon by
either Party.

        10.5 IN WITNESS WHEREOF, the Parties hereto have caused this Agreement
to be executed by their duly authorized officers or representatives as of the
date first written above.

Kyosan Electric MFG CORPORATION   INTERNATIONAL RECTIFIER CORPORATION
 
 
 
 
 
By:
/s/  TSUTOMU NISHIKAWA      

--------------------------------------------------------------------------------

Tsutomu Nishikawa
CEO
 
By:
/s/  ALEX LIDOW      

--------------------------------------------------------------------------------

Alex Lidow
CEO
 
 
 
 
 
NIHON INTER ELECTRONICS CORPORATION
 
 
 
By:
/s/  TAKESHI YASUDA      

--------------------------------------------------------------------------------

Takeshi Yasuda
President
 
By:
/s/  MICHAEL MCGEE      

--------------------------------------------------------------------------------

Michael McGee

4

--------------------------------------------------------------------------------



SCHEDULE A


Salary
 
2,093,000
 
Tax on Housing Allowance
 
980,000
(1)
Monthly Housing Costs
 
1,500,000
 
Travel Expenses
 
As required
(2)
Other Expenses
 
As required
(2)
Annual Bonus
 
Not to exceed 60%
(3)

--------------------------------------------------------------------------------

        (1)   Japanese tax law requires that certain amounts of the housing
allowance are treated as taxable income.

        (2)   Airfare, hotels, transportation, meals etc, based on NIEC T & E
policy.

        (3)   Not to exceed the Presidents which would be comparable to the
executives whose bonuses are based upon predefined targets.

5

--------------------------------------------------------------------------------





QuickLinks


CORPORATE CONSULTING SERVICES AGREEMENT
